UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6095


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VELMA MARTIN THOMAS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00410-TDS-1; 1:19-
cv-01104-TDS-LPA)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Velma Martin Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Velma Martin Thomas appeals the district court’s order accepting the magistrate

judge’s recommendation, denying Thomas’ motions for a sentence modification, and

dismissing the action without prejudice to Thomas filing an appropriate motion under

18 U.S.C. § 3582(c)(1) (2018) after exhausting her remedies with the Bureau of Prisons.

For administrative purposes, the district court treated Thomas’ motions as arising under

28 U.S.C. § 2255 (2018). We conclude, however, that the motions are properly construed

as motions for relief pursuant to the First Step Act of 2018 (“First Step Act”), Pub. L.

No. 115-391, 132 Stat. 5194. Accordingly, although we find no reversible error, United

States v. Thomas, Nos. 1:17-cr-00410-TDS-1; 1:19-cv-01104-TDS-LPA (M.D.N.C. Dec.

23, 2019), we affirm as modified to reflect that Thomas’ motions sought relief under the

First Step Act, not § 2255. We grant Thomas leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            AFFIRMED AS MODIFIED




                                           2